Opinion by
Orlady, P. J.,
This case was tried with that of Lillian M. Kilbride, against the same defendant, and a separate verdict rendered in favor of the husband. A single appeal covering both cases was taken and the two cases were heard together. On argument at bar attention was called to this irregularity, but counsel for the defendant made no motion to require the appellant to elect which appeal he would pursue, and without such motion we do not feel warranted in quashing either appeal. The practice is highly irregular, and on proper motion the court would require the appellant to make his election of the appeal he intended to pursue.
For the reasons given in an opinion this day filed in Lillian M. Kilbride v. City of Philadelphia, the judgment in this case is affirmed.